      Case: 1:19-cv-00171-SA-DAS Doc #: 18 Filed: 05/27/20 1 of 1 PageID #: 49




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ALICE BONNER                                                                           PLAINTIFF

V.                                                             CIVIL ACTION NO.: 1:19-CV-171

PRAIRIE OPPORTUNITY, INCORPORATED                                                     DEFENDANT

              ORDER DISMISSING ACTION BY REASON OF SETTLEMENT

       The Court was advised that this action was settled or is in the process of being settled.

Therefore, it is not necessary that the action remain on the calendar of the Court.

       IT IS ORDERED that this action be DISMISSED without prejudice. The Court retains

complete jurisdiction to vacate this order and reopen the action upon cause shown that the

settlement has not been completed and further litigation is necessary.

       This the 27th day of May, 2020.



                                                      /s/ Sharion Aycock
                                                            UNITED STATES DISTRICT JUDGE
